In the Supreme Court of Georgia



                                    Decided:     April 26, 2016


          S16Y0873. IN THE MATTER OF DAVID P. HARTIN.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition of David P.

Hartin (State Bar No. 333775) to voluntarily surrender his license to practice

law. Hartin admits that, in connection with the representation of a client in a

divorce action, he received proceeds from the sale of the marital home and was

required by the final decree to disburse the funds equally to his client and his

client’s ex-wife, but he failed to disburse the sale proceeds as directed by the

final decree. He admits that by his conduct he has violated Rule 1.15 (I) of the

Georgia Rules of Professional Conduct, which is punishable by disbarment. He

also states that he has not practiced law since August 2015.

      The State Bar has filed a response recommending that the Court accept the

petition. We have reviewed the record and agree to accept Hartin’s petition for

the voluntary surrender of his license, which is tantamount to disbarment, see

Bar Rule 4-110 (f). Accordingly, the name of David P. Hartin is hereby removed
from the rolls of persons entitled to practice law in the State of Georgia. Hartin

is reminded of his duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur, except

Hines, P. J., not participating.




                                        2